Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information Disclosure Statement (IDS) submitted on 10/13/2020 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US Publication No. 2004/0215072) hereinafter “Zhu” in view of Lu et al. (“L1-norm based nonlinear reconstruction improves quantitative accuracy of spectral diffuse optical tomography”, Vol. 9, No. 4, 2018, Biomedical optics express) hereinafter “Lu”.
Regarding claim 1, 8, and 15, Zhu discloses a diffuse optical tomography (DOT) system for generating a functional image of a lesion region of a subject [see abstract and [0004]-[0005] of Zhu disclosing a NIR diffusive optical imaging system acquiring a functional image of the hemoglobin concentration in breast area] and a corresponding method and at least one non-transitory computer-readable medium storage media having computer executable instructions embodied thereon [see [0077] of Zhu] for generating a functional image of a lesion region of a subject using DOT [see abstract and [0004]-[0006] of Zhu], comprising:
 a source subsystem [NIR source 16 coupled to the NIR imaging system 104; see FIGs. 1-2 and [0039] of Zhu] configured to generate optical waves; [see [0041] of Zhu]
a probe [probe 10; see FIGs 1-2 and [0039]] coupled to the source subsystem and configured to emit the optical waves generated by the source subsystem toward the lesion region and to detect optical waves reflected by the lesion region; [see [0039]-[0041]; the NIR source 16 generates NIR optical waves and the fibers included in the probe transfer the waves to the tissue]
a detection subsystem [detection elements 18; see [0041]] configured to convert the optical waves detected by the probe to digital signals; [see [0041] and FIG. 2] and 
a computing device including a processor [PC 106; see [0038] and FIG. 1 of Zhu;  it is inherent that a PC would include a processor] and
 a memory, the memory including instructions that program the processor to [see [0077] of Zhu; computer program code embodied in tangible media]:
 receive the digital signals sent from the detection subsystem [see [0045]-[0046] of Zhu; the signal after mix and filtration is sent to PC 106]; and 
display the functional image. [see FIG. 1; display 108; see [0038] and [0043] of Zhu] 
even though Zhu discloses calculating an initial estimate of the functional image [see [0047] of Zhu] and reconstructing the functional image iteratively [see [0058] of Zhu], Zhu does not disclose that the processing system is configured to calculate an initial estimate of the functional image by solving an inverse optimization problem with a target-shape-regularized Fast Iterative Shrinkage-Thresholding algorithm (FISTA); reconstruct the functional image iteratively using a Finite Difference Method (FDM) or a Finite Element Method (FEM);
Lu, directed towards finite element solution for accurately reconstructing sparse distributions in diffuse optical tomography [see abstract of Lu] further discloses that the processing system is configured to calculate an initial estimate of the functional image by solving an inverse optimization problem with a target-shape-regularized Fast Iterative Shrinkage-Thresholding algorithm (FISTA); [see paragraph bridging pages 2-3 of Lu disclosing that FISTA is used to solve inverse optimization problems in image processing for diffuse optical tomography]  reconstruct the functional image iteratively using a Finite Difference Method (FDM) or a Finite Element Method (FEM); [see second paragraph of page 3 and section under 2.1. finite element base discrete differential operators]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the initial estimation process and reconstruction process of Zhu further and calculate an initial estimate of the functional image by solving an inverse optimization problem with a target-shape-regularized Fast Iterative Shrinkage-Thresholding algorithm (FISTA); reconstruct the functional image iteratively using a Finite Difference Method (FDM) or a Finite Element Method (FEM) according to the teachings of Lu in order to more accurately and in shorter number of iterations arrive at a reconstructed image with higher efficiency. Doing so would have been applying a known method of inverse optimization solution (i.e. FISTA) and iterative solution (FEM) to a known problem ready for improvement (DOT image reconstruction) and would have been obvious to try resulting in predictable and improved results and would have been obvious to a person of ordinarily skilled in the art.
Regarding claim 2, 9, and 16, Zhu further discloses that the instructions program [see [0077] of Zhu; computer program code embodied in tangible media] the processor to calculate an initial estimate of the functional image by receiving lesion depth and shape information from a plurality of co-registered ultrasound images of the lesion region. [see [0047]; an initial estimate of lesion parameters such as shape and lesion location (L) is received from the ultrasound images co-registered with the functional image] 
Regarding claim 3, 10, and 17, Zhu further discloses  the instructions program the processor [see [0077] of Zhu; computer program code embodied in tangible media]to calculate an initial estimate of the functional image using a dual-grid schedule [see [0041]; generating a 2x6 grid pattern] to discretize the legion region with a fine grid and to discretize the background volume of the subject with a coarse grid to generate a weighted matrix for the lesion region [see [0047]; the background grid is coarse and a finer grid is created for the lesion region] and a weighted matrix for the background volume based on absorption of the optical waves on the subject.[see [0055] and [0056] weighted matrixes for lesion region and background are created based on absorption [see [0057]]  
Regarding claim 4, 11, and 18, Zhu further discloses the instructions program the processor [see [0077] of Zhu; computer program code embodied in tangible media]to reconstruct the functional image iteratively by updating the weighted matrix for the lesion region with a conjugate gradient method inside the fine grid. [see [0058] of Zhu; image reconstruction is performed by iterative calculation using conjugate gradient method] 
Regarding claim 5, 12, and 19, Zhu further discloses an ultrasound imaging device [ultrasound imaging system 102] coupled to the computing device [see FIG. 1 of Zhu; the ultrasound system is coupled functionally to the PC 106] and configured to generate the plurality of co-registered ultrasound images of the lesion region [see [0061] of Zhu]  
Regarding claim 6, 13, and 20, Zhu further disclose that the source subsystem is configured to generate optical waves at four optical wavelengths in a range from approximately 730 nm to approximately 830 nm. [see [0044] the wavelengths of the NIR source is 780nm and 830nm which are in the range described]

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793